DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed December 18, 2020, for the 16/593,940 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 7-8, 12, 15, and 18-20 are noted.
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a dirty brine has been interpreted as “coagulents like proteins, dirt, and others” typically derived from the brine-curing of hides as discussed in paragraph 0012 of the instant specification.  Additionally, a brine cooker has been interpreted as a device “that heats a dirty brine solution to separate the dirty brine solution into a liquid portion and a solids portion” [paragraph 0013 of the instant specification].  In other words, the disclosure of a brine cooker may be interpreted as “if x is a brine cooker, then x heats a dirty brine solution to separate the dirty brine solution into a liquid portion and a solids portion.”


EXAMINER’S AMENDMENT
Seth W. Black on January 4, 2021.
The application has been amended as follows: 

Please amend lines 2-3 of claim 15 as follows:
“separating solids within a dirty brine solution by heating the dirty brine solution to cause solids to overflow a top of a brine cooker and fall into a cavity of [[a]] the  brine cooker, wherein the cavity is separate…”

Please cancel claim 16.

Please amend line 1 of claim 17 as follows:
17.  The method as recited in claim [[16]] 15, wherein heating the dirty brine…

The following is an examiner’s statement of reasons for allowance: See comments regarding claim 15 on pages 10 & 11 of remarks filed December 18, 2020.  Also, note that Mcaninch et al is concerned with aeration of the used brine.  See paragraph 0025: “[t]o further assist in aeration of the used brine solution and lifting the solid organic materials to the surface, the secondary tank 6 may include one or more mechanical aerators to increase the oxygen saturation of the water. By way of non-limiting example, the secondary tank 6 may include surface aerators, such as floating surface aerators and paddlewheel aerators, as well as sub-surface aerators, such as diffusors, jet aerators, course bubble aerators and fine bubble aerators. In other embodiments, the secondary tank 6 may be a diffused air flotation (DAF) tank.”  Since oxygen solubility decreases (in other words, de-aeration) with increasing temperature, a brine cooker (i.e., a device “that heats a dirty brine solution to separate the dirty brine solution into a liquid portion and a solids portion”) would be inapposite to the teaching of Mcaninch et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
January 4, 2020